


Exhibit 10.4




--------------------------------------------------------------------------------




2013 Long-Term Incentive
Management Objectives and Formula
Management Objective:
The applicable Management Objective is average economic value added (“EVA”) for
2013, 2014 and 2015 (“Average 2013-2015 EVA”). For each such year, EVA will
equal (1) pre-tax operating income of our core Fabricated Products business,
including corporate expenses for such year (“PTOI”) less (2) 10% of net assets
as of the end of the immediately preceding year (“Net Assets”).
 
 
 
In determining EVA for a particular year:
 
 
 
 
(1)
Net Assets will equal total assets less total liabilities of our Consolidated
financial statements, subject to adjustments to:
 
 
•
Remove the secondary aluminum business unit;
 
 
•
Remove legacy environmental accruals;
 
 
•
Remove VEBA related assets and liabilities;
 
 
•
Exclude financing items;
 
 
•
Exclude capital expenditures in progress;
 
 
•
Add prorated value of capital projects and acquisitions larger than 1% of prior
year Net Assets except to the extent necessary to avoid over-stating Net Assets;
 
 
•
Exclude income tax related assets and liabilities;
 
 
•
Exclude mark-to-market assets and liabilities relating to hedging activities
except for those relating to option premiums;
 
 
•
Adjust the workers compensation liability to the undiscounted workers
compensation liability; and
 
 
•
Address other items as recommended by the Company's Chief Executive Officer and
approved by the Committee.
 
 
 
 
 
 
(2)
PTOI will be adjusted to:
 
 
•
Exclude non-cash Corporate LIFO inventory charges (benefits) and include
non-cash plant LIFO inventory charges (benefits);
 
 
•
Exclude non-cash mark to market and lower of cost or market adjustments;
 
 
•
Amortize the following non-recurring activities over three calendar years with
the first year being the year of the initial charge if the value exceeds one
percent of Net Assets:
 
 
 
•
Restructuring charges;
 
 
 
•
Gains or losses resulting from asset dispositions;
 
 
 
•
Labor stoppage costs; and
 
 
 
•
Asset impairment charges;
 
 
 
•
Exclude unrealized mark-to-market gains (losses) related to hedging activities;
 
 
•
Exclude legacy environmental income and expenses;
 
 
•
Exclude VEBA income and expense;
 
 
•
Exclude workers compensation gains (expenses) caused by changes in the discount
rate; and
 
 
•
Address other items as recommended by the Company's Chief Executive Officer and
approved by the Committee.
 
 
 
 
 
 
The 2013 - 2015 average annual EVA target is an amount specified by the
Committee. The payout factor is calculated by dividing the average annual EVA of
each year of the three year performance period by the average annual target







--------------------------------------------------------------------------------




 
The threshold for vesting performance shares is an annual average EVA of zero.
Payout at the target level (a payout factor of 1) is 50% of the performance
shares, 100% of the performance shares are earned at 2X the average annual EVA
target.
 
 
 
 
 
Determination of Number of Performance Shares Which Are Earned:
The number of Performance Shares which are earned will be determined as follows:
 
 
 
 
•
Following the end of each of 2013, 2014 and 2015, the Committee will certify EVA
for such year based on the Company's financial statements.
 
 
 
 
 
 
•
Following the end of 2015, the Committee will also certify (1) the Average
2013-2015 EVA and (2) Average 2013-2015 EVA as a percentage of Target Average
2013-2015 EVA (the “Payout Multiplier”).
 
 
 
 
 
 
•
The number of Performance Shares which are earned will equal the product
(rounded down to the nearest whole number) of (1) one-half of the number of
Performance Shares granted hereunder (the “Target Performance Shares”) and
(2) the Payout Multiplier; provided, however, such number will not exceed the
number of Performance Shares granted hereunder.
 
 
 
 
 
 
The Committee will certify the Average 2013-2015 EVA and the Payout Multiplier
not later than March 15, 2016.
 
 
 
 
 
Administrative Provisions:
Additional administrative provisions are reflected in the terms of the
applicable grant documents.
 
 
 
 
 













